           Case 2:10-cr-00454-JCM-GWF Document 180
                                               179 Filed 09/21/21
                                                         08/25/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 Nevada Bar No. 14853
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   daniel.hollingsworth@usdoj.gov
 6 Attorneys for the United States

 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA

11 UNITED STATES OF AMERICA,                        2:10-CR-454-JCM

12                 Plaintiff,                       Request for Access to Copy of Presentence
                                                    Investigation Report as to Francisco Garcia
13          v.                                      and Order

14 FRANCISCO GARCIA,

15                 Defendant.

16          The United States of America requests a copy of the presentence investigation report

17 (PSR) for the defendant Francisco Garcia.

18          18 U.S.C. § 3552(d) directs the court to “provide a copy of the presentence report to

19 the attorney for the Government to use in collecting an assessment, criminal fine, forfeiture

20 or restitution imposed.” The United States plans to use the PSR in the process of collecting

21 the forfeiture this Court imposed on Francisco Garcia. See Final Order of Forfeiture, ECF

22 #171. The forfeiture Assistant United States Attorney needs the PSR to determine whether

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /
          Case 2:10-cr-00454-JCM-GWF Document 180
                                              179 Filed 09/21/21
                                                        08/25/21 Page 2 of 2



 1   defendant Francisco Garcia is selling real property, or a different Francisco Garcia is.

 2   Accordingly, the United States requests the Court provide the PSR to the government.

 3          Dated: August 25, 2021.

 4                                                      Respectfully submitted,
 5
                                                        CHRISTOPHER CHIOU
 6                                                      Acting United States Attorney

 7                                                      /s/ Daniel D. Hollingsworth_     _____
                                                        DANIEL D. HOLLINGSWORTH
 8                                                      Assistant United States Attorney
 9

10

11
                                                        IT IS SO ORDERED
12

13

14

15                                                      Judge James C. Mahan
                                                        United States District Court Judge
16
                                                                 September 21, 2021
17                                                      Dated:

18

19
20

21

22

23

24

25

26

27

28
                                                    2
